DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 02/25/2021.
Claims 1-20 are pending of which claims 1, 10, and 19 are independent.
The IDS(s) filed on 02/25/2021 and 09/30/2021 are being considered.
Given that there are over 4 provisional documents on which Applicant is relying for priority, the examiner has verified that the earliest filed provisional document fully supports the independent claims with a priority date of 03/12/2020.
		              Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 10, 12, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 20220109481 A1).
	Regarding claim 1, Chen discloses 
	A user equipment (UE) (i.e. Fig. 2 UE 115-a or Fig. 5 UE 115-b and the structure of the UE is shown in Figs 6 and 7) comprising:
a transceiver (i.e. Fig. 6 transmitter 610/Receiver 620 or Fig 7 transmitter 710/Receiver 720) configured to receive channel state information (CSI) reporting configuration information including a CSI reporting band and a frequency granularity of CSI reporting( See Fig. 5 step 515 where CSI Feedback Configuration is transmitted to the UE 115-b from the base station 105-b as detailed in paragraphs 108-109) , wherein the CSI reporting band is within a bandwidth part (BWP) (See Paragraph 80 where the base station 105 configures UE 115 CSI reporting number based on sub band as the Physical Resource Block (PRB)  in Table 1 in a manner identical to Applicant’s disclosure) comprising M physical resource blocks (PRBs) (i.e. for instance PRBs 24 - 72 shown as entry 2 in Table 1), and
the frequency granularity of CSI reporting is based on whether M < N (where N is 72 for the second entry -as long as the PRBs do not exceed 72 the number of CSI reporting sub bands is between 6 - 18) , where N is a threshold (See paragraph 80 for the second entry of table 1 the threshold for PRBs is 72 and the highest number of CSI Reporting sub bands will be 18 per Table 1 and paragraph 80.  For instance for the 3rd entry the PRB threshold is 144 and still the maximum number of CSI reporting sub bands will still be 18); and
a processor (See paragraph 121 and Fig. communications manager 615)operably coupled to the transceiver, the processor, based on the CSI reporting configuration information (See paragraph 91 on based on CSI Reporting Configuration generating CSI Report for wideband or sub band full or partial CSI reports ), configured to:
identify the frequency granularity of CSI reporting, (See paragraphs 80 and  91 and 109 on based on CSI Reporting Configuration generating CSI Report for wideband or sub band full or partial CSI reports and the CSI reporting is based on the configured frequency granularity)  and
generate a CSI report with the identified frequency granularity, wherein the CSI report includes at least one of a precoding matrix indicator (PMI) and a channel quality indicator (CQI), (See paragraph 112 for the UE 115 generating the CSI Report containing PMI or CQI - Fig. 5 step 525)
wherein the transceiver is further configured to transmit the CSI report over an uplink (UL) channel. (See Fig. 5 step 530 where the CSI report is transmitted to the base station via an uplink channel  per paragraph 115 and per paragraph 89 the channel can be PUCCH)
	Regarding claim 10, Chen discloses 
	A base station (BS) (i.e. BS 105-b in Fig. 5 and structurally shown in Fig..9) comprising:
a processor (i.e. Fig. 9 processor 940)configured to generate channel state information (CSI) reporting configuration information( See Fig. 5 step 515 where CSI Feedback Configuration is transmitted to the UE 115-b from the base station 105-b as detailed in paragraphs 108-109) including a CSI reporting band and a frequency granularity of CSI reporting (See Paragraphs 108-109 where the CSI Reporting Band like Wide Band or Sub Band and actual frequency granularity is included in the CSI reporting configuration as explained in paragraphs 108-109), wherein:
	the CSI reporting band is within a bandwidth part (BWP) (See Paragraph 80 where the base station 105 configures UE 115 CSI reporting number based on sub band as the Physical Resource Block (PRB)  in Table 1 in a manner identical to Applicant’s disclosure) comprising M physical resource blocks (PRBs) (i.e. for instance PRBs 24 - 72 shown as entry 2 in Table 1), and
the frequency granularity of CSI reporting is based on whether M < N (where N is 72 for the second entry -as long as the PRBs do not exceed 72 the number of CSI reporting sub bands is between 6 - 18) , where N is a threshold (See paragraph 80 for the second entry of table 1 the threshold for PRBs is 72 and the highest number of CSI Reporting sub bands will be 18 per Table 1 and paragraph 80.  For instance for the 3rd entry the PRB threshold is 144 and still the maximum number of CSI reporting sub bands will still be 18); and
	a transceiver (Fig. 9 transceiver 920) operably coupled to the processor (Fig. 9 Processor 940), the transceiver configured to:
transmit the CSI reporting configuration information that includes the CSI reporting band and the frequency granularity of CSI reporting (see Fig. 5 step 515 the BS 105 transmits CSI Feedback Configuration and per paragraphs 80 and  91 and 109 on the CSI Reporting Configuration indicates CSI Reporting for wideband or sub band full or partial CSI reports and the CSI reporting is based on the configured frequency granularity); and receive, over an uplink (UL) channel, (See Fig. 5 step 530 where the CSI report is transmitted to the base station via an uplink channel  per paragraph 115 and per paragraph 89 the channel can be PUCCH) a CSI report; wherein: the CSI report is based on the frequency granularity of CSI reporting, and the CSI report includes at least one of a precoding matrix indicator (PMI) and a channel quality indicator (CQI) See paragraph 112 for the UE 115 generating the CSI Report containing PMI or CQI - Fig. 5 step 525)
	Regarding Claim 19, Chen discloses a method for operating  (See Figs. 1-12 ) 
	a user equipment (UE) (i.e. Fig. 2 UE 115-a or Fig. 5 UE 115-b and the structure of the UE is shown in Figs 6 and 7), the method comprising:
	receiving channel state information (CSI) reporting configuration information including a CSI reporting band and a frequency granularity of CSI reporting( See Fig. 5 step 515 where CSI Feedback Configuration is transmitted to the UE 115-b from the base station 105-b as detailed in paragraphs 108-109) , wherein the CSI reporting band is within a bandwidth part (BWP) (See Paragraph 80 where the base station 105 configures UE 115 CSI reporting number based on sub band as the Physical Resource Block (PRB)  in Table 1 in a manner identical to Applicant’s disclosure) comprising M physical resource blocks (PRBs) (i.e. for instance PRBs 24 - 72 shown as entry 2 in Table 1), and
the frequency granularity of CSI reporting is based on whether M < N (where N is 72 for the second entry -as long as the PRBs do not exceed 72 the number of CSI reporting sub bands is between 6 - 18) , where N is a threshold (See paragraph 80 for the second entry of table 1 the threshold for PRBs is 72 and the highest number of CSI Reporting sub bands will be 18 per Table 1 and paragraph 80.  For instance for the 3rd entry the PRB threshold is 144 and still the maximum number of CSI reporting sub bands will still be 18); and
identifying the frequency granularity of CSI reporting, (See paragraphs 80 and  91 and 109 on based on CSI Reporting Configuration generating CSI Report for wideband or sub band full or partial CSI reports and the CSI reporting is based on the configured frequency granularity); 
	generating a CSI report with the identified frequency granularity, wherein the CSI report includes at least one of a precoding matrix indicator (PMI) and a channel quality indicator (CQI), (See paragraph 112 for the UE 115 generating the CSI Report containing PMI or CQI - Fig. 5 step 525)
an transmitting the CSI report over an uplink (UL) channel. (See Fig. 5 step 530 where the CSI report is transmitted to the base station via an uplink channel  per paragraph 115 and per paragraph 89 the channel can be PUCCH).
	Regarding Claim 3, Chen discloses The UE of Claim 1, wherein when M<N the frequency granularity of CSI reporting is fixed to wideband, indicating that the CSI report includes either one PMI or one CQI or one PMI and one CQI for an entire CSI reporting band. (See paragraph 91 and Table 1 where in table 1 at least there are two entries where M PRBs are less than N threshold where N is the highest threshold of the particular PRB range where 24-72 PRB 72 is the threshold and in such cases CSI reporting per paragraph 91 can have one CQI only CSI reporting for the entire wideband )
`	Regarding claim 12, claim 12 is rejected in the same scope as claim 3.
Allowable Subject Matter
Claims 2, 4-9,11, 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474